RAYFIEL, District Judge.
On August 4, 1951, Honorable Sherman D. Warner, Referee in Bankruptcy, made an order herein disallowing the claims of Louis Seiden and Samuel Seiden for damages for the alleged breach by the bankrupt of what purported to be contracts of employment. The claimants filed their petitions to review the said order, arguments were held thereon, and *269on October 17, 1952, I filed my decision remanding the matter to the learned Referee for further hearings, so that the Trustee might have an opportunity to call certain additional witnesses, therein named, to support his contention that the aforementioned agreements, the basis of the Seiden claims, were not in fact employment contracts.
Some of the witnesses hereinabove referred to testified at the hearings, as did Samuel Seiden, one of the claimants, and thereafter Referee Warner rendered his decision to the effect, in. substance, that the said agreements were “fraudulent, illegal and void” and constituted “an attempt here to divert the assets of a corporation for the personal use of individuals and for the payment of stock.” He disallowed the claims of the said Louis Seiden and Samuel Seiden.
The record of the testimony taken at the hearings clearly supports and justifies the decision of the Referee.
Accordingly, the petition for review is dismissed.